Pine, J. (dissenting).
I respectfully dissent. I find that the count of the indictment charging defendant with sexual abuse in the first degree was duplicitous and should have been dismissed with leave to resubmit. The indictment charged defendant with one count of sexual abuse, but that count alleged two separate acts, one permitted by defendant and one committed by defendant, using the following language: "by permitting the said [victim] to touch her about her breasts and/or by touching the said [victim] about his genital area.” When defendant argued her pretrial motion to dismiss the indictment because it was duplicitous, the People acknowledged that the count could have been split into two separate counts of sexual abuse. The court in denying defendant’s motion stated that either act would be sufficient to constitute the crime of sexual abuse in the first degree. This clearly is prohibited because the crime of sexual abuse concerns a single act (see, People v Keindl, 68 NY2d 410, 420-421; People v Baker, 144 AD2d 1005). (Appeal from judgment of Ontario County Court, Reed, J. — sexual abuse, first degree, and another charge.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.